Citation Nr: 1738210	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-30 520	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increase rating in excess of 70 percent for posttraumatic stress disorder from July 14, 2016, and a rating in excess of 30 percent for posttraumatic stress disorder from August 13, 2009 to July 14, 2016.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.  

The Veteran sought a claim for increased rating for PTSD.  He had previously requested a hearing, which was slated for September 7, 2017.  However, in August 2017, the Veteran contacted VA via telephone and expressed his desire to cancel his Board hearing and his intent to withdraw his claim.  


FINDINGS OF FACT

On August 17, 2017 prior to the promulgation of a decision in the appeal, the Veteran notified VA of his desire to withdraw his claim for increased rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this case, VA received phone calls from the Veteran on August 17, 2017 regarding his pending hearing with the Board.  The Veteran expressed that he did not plan to attend the hearing and that he had submitted paperwork to withdraw his appeal.  The Board finds that the Veteran's statement requesting that his pending appeal be withdrawn, which was memorialized in writing contemporaneously at the time of the call, is sufficient to withdraw the Veteran's claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


